                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

ROBERT HOFFMAN,
#181813,

       Plaintiff,                                             Civil Action No. 18-CV-11908

vs.                                                           HON. BERNARD A. FRIEDMAN

TERESA KIK,

      Defendant.
__________________/

ORDER ACCEPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION,
     GRANTING PLAINTIFF’S MOTIONS FOR LEAVE TO AMEND, AND
            DENYING DEFENDANT’S MOTIONS TO DISMISS

               This matter is presently before the Court on Magistrate Judge Mona Majzoub’s

Report and Recommendation (“R&R”), in which she recommends that the Court grant plaintiff’s

motions for leave to amend the complaint and deny defendant’s motions to dismiss. Defendant has

filed objections to the R&R. Pursuant to Fed. R. Civ. P. 72(b)(3), the Court “must determine de

novo any part of the magistrate judge’s disposition that has been properly objected to.”

               Defendant does not object to the magistrate judge’s recommendation that plaintiff’s

first motion for leave to amend (docket entry 13) should be granted and that defendant’s first motion

to dismiss (docket entry 10) should be denied as moot. The Court agrees with the magistrate judge’s

analysis and conclusion as to these motions.

               Defendant objects to the magistrate judge’s recommendation that plaintiff’s second

motion for leave to amend (docket entry 20) should be granted and that defendant’s second motion

to dismiss (docket entry 17) should be denied. Defendant argues that she is entitled to qualified

immunity and therefore another amendment to the complaint would be futile and defendant is
entitled to dismissal. The Court agrees with the magistrate judge. Leave to amend is granted

liberally, and for the reasons explained at pages 7-15 of the R&R, plaintiff’s allegations suffice to

state a retaliation claim. Whether defendant is entitled to qualified immunity remains to be seen.

As the magistrate notes, defendant’s second motion to dismiss (which was filed before plaintiff

sought leave to file a second amended complaint) does not address all of plaintiff’s additional

allegations and is directed at a now superseded complaint. The procedurally correct course of action

for defendant to take is to file a motion to dismiss or for summary judgment raising the qualified

immunity defense and tailoring her argument to the facts alleged in plaintiff’s second amended

complaint. Accordingly,



               IT IS ORDERED that Magistrate Majzoub’s R&R is hereby accepted and adopted

as the findings and conclusions of the Court.



               IT IS FURTHER ORDERED that defendant’s objections to the R&R are overruled.



               IT IS FURTHER ORDERED that plaintiff’s first motion for leave to amend (docket

entry 13) is granted.



               IT IS FURTHER ORDERED that defendant’s first motion to dismiss (docket entry

10) is denied as moot.



               IT IS FURTHER ORDERED that plaintiff’s second motion for leave to amend


                                                 2
(docket entry 20) is granted and the second amended complaint (docket entry 21) is the operative

complaint.



                IT IS FURTHER ORDERED that defendant’s second motion to dismiss (docket entry

17) is denied as moot, as it is not directed specifically to the second amended complaint.




                                        s/Bernard A. Friedman
Dated: August 29, 2019                  BERNARD A. FRIEDMAN
       Detroit, Michigan                SENIOR UNITED STATES DISTRICT JUDGE



                                       CERTIFICATE OF SERVICE
The undersigned certifies that a copy of the foregoing order was served upon each attorney or party of
record herein by electronic means or first class U.S. mail on August 29, 2019.

 Robert Hoffman,181813                                  s/Johnetta M. Curry-Williams
 Parnall Correctional Facility - SMT                    Case Manager
 1780 E Parnall Rd
 Jackson, MI 49201-7136




                                                    3
